Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1-9, the closest prior art of record, Seward et al. US 4,886,674, does not disclose or reasonably suggest a beverage preparation capsule comprising a strip of flexible material bonded to itself to form a seal in an outlet region of the capsule body.  Rather, the strip of flexible material is bonded to itself away from the outlet region.  Furthermore, the front and back sheets are directly bonded to one another along the outlet region (‘674, FIGS. 2 and 5).
Regarding Claims 10-15, the closest prior art of record, Seward et al. US 4,886,674 in view of Foster US 4,576,316, does not disclose or reasonably suggest a beverage preparation capsule comprising a gusset sheet formed from a flexible film material having an outer surface, an inner surface, a margin region, and a central region, the outer surface of the gusset sheet along the margin region coupled to inner surfaces of the front and back sheets at bottom ends of the front and back sheets.
Regarding Claims 21-24, the closest prior art of record, Seward et al. US 4,886,674, does not disclose or reasonably suggest a beverage preparation capsule comprising a strip of flexible material coupled to the inner surfaces of the front and back sheets at a location adjacent to the lower edges of the front and back sheets.  Rather, the strip of flexible material is disposed above the lower edges of the front and back sheet (‘674, FIGS .2 and 5).  Furthermore, Seward et al. does not teach a lower portion of the strip of flexible material extending between the releasable seal and the lower edges of the front and back sheets of flexible film material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERICSON M LACHICA/Examiner, Art Unit 1792